  4:16-cr-03047-RGK-CRZ Doc # 89 Filed: 10/30/20 Page 1 of 1 - Page ID # 359




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                4:16CR3047

       vs.
                                                                 ORDER
RAYANNE PAULMAN,

                     Defendant.


      IT IS ORDERED that:

      1.     The Federal Public Defender or his designee is appointed to represent the
defendant on her motion for compassionate release (Filing 87).

      2.     The progression order deadlines (Filing 88) remain in effect.

       3.     The Clerk of Court shall provide a copy of this order, and Filings 87 and 88,
to Federal Public Defender David R. Stickman, Assistant United States Attorney Michael
P. Norris, and Supervising United States Probation Officer Aaron Kurtenbach.

      Dated this 30th day of October, 2020.

                                                BY THE COURT:


                                                Richard G. Kopf
                                                Senior United States District Judge
